Citation Nr: 1822991	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-38 580	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to Agent Orange exposure.

3.  Entitlement to an effective date prior to June 26, 2014 for the 100 percent rating currently assigned for service-connected hepatitis C.


ORDER

Service connection for multiple myeloma is denied.

Service connection for non-Hodgkin's lymphoma is denied.

Entitlement to an effective date prior to June 26, 2014 for the 100 percent rating currently assigned for service-connected hepatitis C is denied.

FINDINGS OF FACT

1.  The Veteran has not been diagnosed with multiple myeloma or non-Hodgkin's lymphoma at any time during the pendency of the appeal.

2.  A March 2013 rating decision that granted service connection for hepatitis C is final.

3.  The Veteran filed an increased rating claim for hepatitis C on June 26, 2014.

4.  There is no evidence that indicates an increase in hepatitis C in the year prior to the Veteran's June 2014 increased rating claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple myeloma have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for non-Hodgkin's lymphoma have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.303, 3.310 (2017).

3.  The criteria for an effective date prior to June 26, 2014 for the 100 percent rating assigned for service-connected hepatitis C have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

An August 2016, VA Form 9, substantive appeal, reflected the Veteran's desire to participate in a hearing before a member of the Board.  However, in August 2017, the Veteran withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d), (e) (2017).

The issue of entitlement to a liver condition (other than Hepatitis C), to include metastatic hepatocellular carcinoma, has been raised by the record in a September 2017 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

I. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may also be granted on a presumptive basis for certain specified diseases (including multiple myeloma and non-Hodgkin's lymphoma) as due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116 (a) (2012); 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e) (2017). 

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran served in Vietnam from July 1968 to April 1970, and is thus presumed to have been exposed to herbicides.  Significantly, although multiple myeloma and non-Hodgkin's lymphoma are included on the list of diseases presumptively associated with exposure to herbicide agents, there is no probative evidence that the Veteran has been diagnosed with multiple myeloma and non-Hodgkin's lymphoma for any period on appeal.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.

In this regard, the Veteran was afforded an April 2015 VA examination, which was negative for diagnoses of multiple myeloma and non-Hodgkin's lymphoma.  Most recently, the Veteran was also afforded an August 2017 VA examination.  Following review of the Veteran's claims file, interview and examination of the Veteran, the examiner stated that diagnoses of multiple myeloma and non-Hodgkin's lymphoma were not seen.  The examiner explained that the Veteran may have possibly misunderstood the bone cancer that has been confirmed as metastatic from the liver cancer as multiple myeloma, but as can be seen by July 2017 laboratory testing, it is clearly from the liver and not a new diagnosis.  The examiner continued to state that at this juncture, unless new evidence can be procured, there is insufficient evidence to support a diagnosis of multiple myeloma or non-Hodgkin's lymphoma.

Additionally, in a January 2018 letter by private physician, Dr. A. E., she wrote that the Veteran is currently under her care for metastatic hepatocellular carcinoma (HCC).

As there is no probative evidence of record to support the Veteran's claims of entitlement to service connection for multiple myeloma and non-Hodgkin's lymphoma, the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Earlier Effective Date

There is no legal basis for assigning a 100 percent disability rating prior to the date of the current claim which was filed on June 26, 2014.

As noted, the Veteran's hepatitis C disability was originally service connected by way of a March 2013 rating decision.  The Veteran did not file a notice of disagreement, and new and material evidence regarding the claim was not received within one year of notice of the decision.  Thus, the March 2013 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302(a).

There is no basis for a free-standing earlier effective date claim for matters addressed in final and binding rating decisions.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding there is no basis for a free-standing earlier effective date claim for matters addressed in a final and binding rating decision).  The only way to establish an earlier effective date for the 100 percent rating that would be related to either the final March 2013 rating decision would be to allege clear and unmistakable error (CUE) in that decision.  The Veteran has not alleged CUE in this instance; therefore, the Board must determine the appropriate effective date for the increased rating assigned based on the date of the most recent increased rating claim.  Here, the Veteran filed his increased rating claim on June 26, 2014.

Generally, the effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.
§ 5110 (a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998).  In making this determination VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

There is no evidence that indicates an increase in disability for the service-connected hepatitis C in the year prior to the Veteran's June 2014 increased rating claim.  VA treatment records do not establish any increase in disability in the year prior to the June 2014 claim.  Thus, it is not factually ascertainable that an increase in disability occurred in year prior to the Veteran's increased rating claim. 

As such, the appropriate effective date for the increased 100 percent rating assigned for hepatitis C is the date of the Veteran's claim, and an effective date prior to June 26, 2014 for the disability is not warranted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


